Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment as a nurse in a medical center after she administered the wrong dose of medicine to a patient in the alcohol detoxification unit. Our review of the record discloses that substantial evidence sup*739ports the Unemployment Insurance Appeal Board’s decision that claimant engaged in disqualifying misconduct. The record establishes that claimant was warned and counseled on numerous occasions about her noncompliance with the employer’s medication administration procedures and that any further errors could result in her discharge. Although claimant contends that the error was merely a mistake, it has been held that persistent negligence in spite of prior warnings can constitute misconduct (see, Matter of Briere [Sweeney], 238 AD2d 647; Matter of Weinfeld [Coney Is. Hosp., N. Y. City Health & Hosps. Corp. — Roberts], 135 AD2d 880, 881). Accordingly, we find no reason to disturb the Board’s decision given claimant’s repeated noncompliance with the employer’s medication administration policy.
Cardona, P. J., Mikoll, Crew III, Peters and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.